DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 10, 11, 14, 15, 17, 19, 21, 23, 24, 25, 26, 32, 33, 36, 38 are allowed.
The following is an examiner’s statement of reasons for allowance: the applicant argued that the closest prior art Fairy et al (US 2008/0317898 A1)  and Nonomura et al (US 5,518,389 A) fails to teach a side gate nozzle used in a hot runner for transferring melt to a mold cavity, the side gate nozzle comprising: 
a nozzle body having a primary melt channel for receiving melt from a manifold fluidly connected to the nozzle body; a nozzle head having a first secondary melt channel arranged to feed melt to a first nozzle tip and a second secondary melt channel arranged to feed melt to a second nozzle tip, each of the first and second nozzle tips being fluidly connected to the nozzle head and being arranged in a cluster, the first and second secondary melt channels being in fluid communication with the primary melt channel; and two or more heaters disposed in the nozzle head …as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743